DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
	Claim 7 has been amended.  Claims 1-20 are currently pending in the present 
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”).  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  During patent examination, [a] claim is indefinite when it contains words or phrases whose meaning is unclear.”  See In re Packard, 751 F.3d at 1310, 1314 (Fed. Cir. 2014) (per curiam).  
	The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following rejection refers to Claim 1 and is applied mutatis mutandis to Claims 19 and 20.  The dependent claims are rejected based on their dependencies from the independent claims.
	The scope of “based on the quantisation errors” in Lines 8-9 in Claim 1 is not clear.  The only effect of the phrase “based on” is to disclose a starting point of the determining operation.  A claim cannot recite inputs (i.e., quantisation errors) and end results (i.e., a total quantisation error), then claim everything in between.
	Claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “substantially” in Claim 3 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 6, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of “a next representable number” in Line 3 of Claim 6 is not clear.  The scope of “next representable number” is not clear as the claims do not appear to specify any order of representable numbers such that the next representable number can be determined.  Claims 7 and 12 are rejected based on their dependency from Claim 6.
	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear whether the predetermined value is the same for each time a modified weight is generated.  For example, adding or subtracting a predetermined value of 2 units does not give the next representable number if the representable numbers are sequenced 1 unit apart.
	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how one can “associate an error with the quantizing of a weigh without quantizing the weight”; it is not clear what is meant by associating.
	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of “step size” is not clear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-5, 9-11, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A Survey on Methods and Theories of Quantized Neural Networks (“Guo”).
Claims 1 and 20
	Guo teaches a computer-implemented method of converting a plurality of weights of a filter of a Deep Neural Network (DNN) in a first number format to a second number format to enable the DNN to be implemented in hardware logic, the second number format having less precision than the first number format, the method comprising: |	determining, for each of the plurality of weights, a quantisation error associated with quantising that weight to the second number format in accordance with a first quantisation method (See Guo; e.g., at Section 3.1, Eq. (3); and at Eq. (11)); 	determining a total quantisation error for the plurality of weights based on the quantisation errors for the plurality of weights (See Guo; e.g., at Eq. (11)); 	identifying a subset of the plurality of weights to be quantised to the second number format in accordance with a second quantisation method based on the total quantisation error for the plurality of weights (See Guo; e.g., at Eq. (11): each cluster of weights is a subset); and 	generating a set of quantised weights representing the plurality of weights in the second number format, the quantised weight for each weight in the subset of the plurality of weights based on quantising that weight to the second number format in accordance with the second quantisation method and the quantised weight for each of the remaining weights of the plurality of weights based on quantising that weight to the second number format in accordance with the first quantisation method (See Guo; e.g., at Eq. (11): when k = 2).
Claim 2
	Guo teaches wherein the total quantisation error for the plurality of weights is a sum of the quantisation errors for the plurality of weights (See Guo; e.g., at Eq. (11)).
Claim 4
	Guo teaches wherein determining the quantisation error associated with quantising a weight to the second number format in accordance with the first quantisation method comprises quantising the weight to the second number format in accordance with the first quantisation method to generate a quantised weight and determining the quantisation error from the quantised weight (See Guo; e.g., ⸹w is a quantisation error; and at Eq. (35): wi -                 
                    
                        
                            w
                        
                        ¯
                    
                
            i is a quantisation error).
Claim 5
	Guo teaches wherein quantising a weight to the second number format in accordance with the first quantisation method comprises quantising the weight to the second number format according to a round to nearest rounding mode (See Guo; e.g., at Eq. (6); and at Section 3.2 (Random Rounding)).
Claim 9
	Guo teaches wherein generating the set of quantised weights representing the plurality of weights in the second number format comprises: 	quantising each weight in the subset of the plurality of weights to the second number format in accordance with the second quantisation method (See Guo; e.g., at Eq. (11): when k = 2); and 	quantising each remaining weight in the plurality of weights to the second number format in accordance with the first quantisation method (See Guo; e.g., at Eq. (11): when k = 2).
Claim 10
	Guo teaches wherein quantising a weight to the second number format in accordance with the first quantisation method comprises quantising the weight to the second number format according to a round to nearest rounding mode (See Guo; e.g., at Section 3.1: Rounding; and at Section 3.2: Random Rounding).
Claim 11
	Guo teaches wherein: 	quantising a weight to the second number format in accordance with the first quantisation method comprises quantising the weight to a first representable number in the second number format (See Guo; e.g., at Eq. (6)), and 	quantising that weight to the second number format in accordance with the second quantisation method comprises quantising that weight to a second representable number in the second number format, wherein the second representable number is a next representable number to the first representable number in a predetermined direction (See Guo; e.g., at Eq. (6)).
Claim 13
	Guo teaches wherein quantising a weight to the second number format in accordance with the second quantisation method comprises adding, or subtracting, a predetermined value to the weight to generate a modified weight and quantising the modified weight to the second number format in accordance with the first quantisation method (See Guo; e.g., at Eq. (6): ε is a predetermined value).
Claim 16
	Guo teaches wherein the second number format is a fixed point number format defined by an exponent and a mantissa bit-length (See Guo; e.g., at Eq. (6)).
Claim 17
	Guo teaches wherein the first number format is a floating point number format (See Guo; e.g., at Eq. (6)).
Claim 18
	Guo teaches configuring hardware logic to implement the DNN using the set of quantised weights (See Guo; e.g., at Abstract and Introduction).
Claim 19
	Guo teaches a method of converting a filter of a Deep Neural Network (DNN) from a first number format to a second number format to enable the DNN to be implemented in hardware logic, the filter comprising a plurality of weights, the second number format having less precision than the first number format, the method comprising: 	sub-dividing the plurality of weights of the filter into a plurality of non-overlapping subsets of weights (See Guo; e.g., at Eq. (11): each cluster is a non-overlapping subset); and 	performing the method as set forth in claim 1 for each subset of weights  (See Guo; see explanation of Claim 1 rejection).
Examiner’s Note(s)
	The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 
Conclusion
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AJA), second paragraph.
	Claims 1-2, 4-5, 9-11, 13, and 16-20 are rejected over prior art.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126